REINHARD, Judge.
The state appeals from an order vacating the judgment and sentence entered on respondent’s plea of guilty to armed criminal action. We affirm.
Respondent was sentenced, pursuant to his pleas of guilty, to a nine year term for robbery in the first degree, and to a three year term for armed criminal action, the two terms to be served consecutively. Respondent filed a 27.26 motion attacking the sentence for armed criminal action.
Relying on Sours v. State, 603 S.W.2d 592 (Mo.banc 1981) cert. denied, 449 U.S. 1131, 101 S.Ct. 953, 67 L.Ed.2d 118 (1981) the trial court vacated the judgment and sentence for armed criminal action. The state contends that we should reverse because our supreme court, in Sours v. State, 603 S.W.2d 592, ignored the mandate of the U. S. Supreme Court in Missouri v. Sours, 446 U.S. 962, 100 S.Ct. 2935, 64 L.Ed.2d 820 (1980).
The position of the Missouri Supreme Court is clear. See State v. Haggard, 619 S.W.2d 44 (Mo.banc 1981). Hence we are required to affirm. See State v. Harris, 622 S.W.2d 330, (Mo.App.1981).
Judgment affirmed.
CRIST, P. J., and SNYDER, J., concur.